Case 2:18-cv-03007-JS-GRB Document 169-3 Filed 05/09/19 Page 1 of 19 PageID #: 597




                          EXHIBIT B
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page1 2ofof1819PageID
                                                                           PageID#:#:246
                                                                                      598



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------------x
  JOSEPH JACKSON                                                               ANSWER

                                                      Plaintiff,               Jury Trial Demanded

                   -against-                                                   18-CV-3007(JS)(GRB)

  NASSAU COUNTY; NASSAU COUNTY POLICE
  DEPARTMENT; THE INCORPORATED VILLAGE OF
  FREEPORT et al.,

                                                       Defendants.
  -------------------------------------------------------------------------x

          Defendants the Incorporated Village of Freeport, the Village of Freeport Police

  Department, Detective Sharkey, Police Officer Michael C. Pomerico, Police Officer Murray,

  Police Officer Paulck (herein improperly named Police Officer Pavlick), Detective David L.

  Zimmer, Police Officer Barry McGovern, Detective Jerl Mullen, Police Officer Melendez,

  Lieutenant Burdette, Sergeant McHale, Sergeant Noll, Police Officer Timothy Ortiz,

  Detective Turner, Detective Edward Haggerty, Detective Giordano, Police Officer Lester,

  Detective Andujar, Police Officer Hall, and Police Officer Barella (herein improperly named

  Police Officer Parella) (hereinafter the “Village Defendants”), by their attorneys, Harris

  Beach PLLC, answer the complaint as follows:

                                                  INTRODUCTION

          1.       Deny the allegations set forth in paragraph “1” of the complaint.

          2.       Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “2” of the complaint.

          3.       Deny the allegations set forth in paragraph “3” of the complaint.
                                                          1
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page2 3ofof1819PageID
                                                                           PageID#:#:247
                                                                                      599




                                      NATURE OF THE ACTION

         4.      Deny the allegations set forth in paragraph “4” of the complaint, except admit

  that plaintiff purports to bring this action as stated therein.

                                    JURISDICTION AND VENUE

         5.      Deny the allegations set forth in paragraph “5” of the complaint, except admit

  that plaintiff purports to bring this action as stated therein.

         6.      Deny the allegations set forth in paragraph “6” of the complaint, except admit

  that plaintiff purports to bring this action as stated therein.

         7.      Deny the allegations set forth in paragraph “7” of the complaint, except admit

  that plaintiff purports to bring this action as stated therein.

                                          NOTICE OF CLAIM

         8.      Deny the allegations set forth in paragraph “8” of the complaint, except admit

  plaintiff served a Notice of Claim upon the Village of Freeport by United States Postal

  Service dated March 8, 2018.

         9.      Deny the allegations set forth in paragraph “9” of the complaint.

         10.     Deny the allegations set forth in paragraph “10” of the complaint.

                                             JURY DEMAND

         11.     Deny the allegations set forth in paragraph “11” of the complaint, except

  admit that plaintiff purports to bring this action as stated therein.




                                                   2
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page3 4ofof1819PageID
                                                                           PageID#:#:248
                                                                                      600



                                               PARTIES

         12.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “12” of the complaint.

         13.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “13” of the complaint.

         14.    Deny the allegations set forth in paragraph “14” of the complaint, except

  admit that the Village of Freeport is a village located within the Town of Hempstead, Nassau

  County and operates the Village of Freeport Police Department.

         15.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “15” of the complaint.

         16.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “16” of the complaint.

         17.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “17” of the complaint.

         18.    Deny the allegations set forth in paragraph “18” of the complaint.

                                     STATEMENT OF FACTS

         19.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “19” of the complaint.

         20.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “20” of the complaint.

         21.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “21” of the complaint.


                                                3
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page4 5ofof1819PageID
                                                                           PageID#:#:249
                                                                                      601



         22.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “22” of the complaint.

         23.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “23” of the complaint.

         24.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “24” of the complaint.

         25.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “25” of the complaint.

         26.    Deny the allegations set forth in paragraph “26” of the complaint.

         27.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “27” of the complaint.

         28.    Deny the allegations set forth in paragraph “28” of the complaint.

         29.    Deny the allegations set forth in paragraph “29” of the complaint.

         30.    Deny the allegations set forth in paragraph “30” of the complaint.

         31.    Deny the allegations set forth in paragraph “31” of the complaint.

         32.    Deny the allegations set forth in paragraph “32” of the complaint.

         33.    Deny the allegations set forth in paragraph “33” of the complaint.

         34.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “34” of the complaint.

         35.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “35” of the complaint.

         36.    Deny the allegations set forth in paragraph “36” of the complaint.


                                                4
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page5 6ofof1819PageID
                                                                           PageID#:#:250
                                                                                      602



         37.    Deny the allegations set forth in paragraph “37” of the complaint.

         38.    Deny the allegations set forth in paragraph “38” of the complaint.

         39.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “39” of the complaint.

         40.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “40” of the complaint.

         41.    The allegations set forth in paragraph “41” of the complaint contain legal

  conclusions to which no response is required. To the extent a response is required, Village

  Defendants deny the allegations set forth in paragraph “41” of the complaint.

         42.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “42” of the complaint.

         43.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “43” of the complaint.

         44.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “44” of the complaint.

         45.    Deny the allegations set forth in paragraph “45” of the complaint.

                           THE SCIENCE OF FALSE CONFESSIONS

         46.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “46” of the complaint.

         47.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “47” of the complaint.




                                                5
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page6 7ofof1819PageID
                                                                           PageID#:#:251
                                                                                      603



         48.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “48” of the complaint.

         49.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “49” of the complaint.

         50.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “50” of the complaint.

         51.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “51” of the complaint.

         52.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “52” of the complaint.

         53.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “53” of the complaint.

         54.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “54” of the complaint.

         55.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “55” of the complaint.

         56.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “56” of the complaint.

         57.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “57” of the complaint.

         58.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “58” of the complaint.


                                                6
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page7 8ofof1819PageID
                                                                           PageID#:#:252
                                                                                      604



               DEFENDANTS’ MALICE AND DELIBERATE INDIFFERENCE

         59.    Deny the allegations set forth in paragraph “59” of the complaint.

         60.    Deny the allegations set forth in paragraph “60” of the complaint.

         61.    Deny the allegations set forth in paragraph “61” of the complaint.

         62.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “62” of the complaint.

         63.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “63” of the complaint.

               NASSAU COUNTY AND FREEPORT’S UNCONSTITUTIONAL
                                  POLICIES

         64.    Deny the allegations set forth in paragraph “64” of the complaint.

         65.    Deny the allegations set forth in paragraph “65” of the complaint.

         66.    Deny the allegations set forth in paragraph “66” of the complaint.

         67.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “67” of the complaint.

                            PLAINTIFF’S INJURIES AND DAMAGES

         68.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “68” of the complaint.

         69.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “69” of the complaint.

         70.    Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “70” of the complaint.



                                                7
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page8 9ofof1819PageID
                                                                           PageID#:#:253
                                                                                      605



         71.     Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “71” of the complaint.

         72.     Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “72” of the complaint.

         73.     Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “73” of the complaint.

                                              FIRST CLAIM

         74.     In response to the allegations set forth in paragraph “74” of the complaint,

  Village Defendants repeat and reallege the responses set forth in paragraphs “1” through

  “73” of this answer as is fully set forth herein.

         75.     Deny the allegations set forth in paragraph “75” of the complaint.

         76.     Deny the allegations set forth in paragraph “76” of the complaint.

         77.     Deny the allegations set forth in paragraph “77” of the complaint.

         78.     Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “78” of the complaint.

         79.     Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations set forth in paragraph “79” of the complaint.

                                            SECOND CLAIM

         80.     In response to the allegations set forth in paragraph “80” of the complaint,

  Village Defendants repeat and reallege the responses set forth in paragraphs “1” through

  “79” of this answer as is fully set forth herein.

         81.     Deny the allegations set forth in paragraph “81” of the complaint.


                                                      8
Case
  Case
     2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRBDocument
                             Document
                                    169-3
                                      94 Filed
                                          Filed08/06/18
                                                05/09/19 Page
                                                          Page910
                                                                of of
                                                                   1819
                                                                      PageID
                                                                        PageID
                                                                             #: #:
                                                                                254606



          82.     Deny the allegations set forth in paragraph “82” of the complaint.

          83.     Deny the allegations set forth in paragraph “83” of the complaint.

          84.     The allegations set forth in paragraph “84” of the complaint contain legal

   conclusions to which no response is required. To the extent a response is required, Village

   Defendants deny the allegations set forth in paragraph “84” of the complaint.

          85.     Deny knowledge or information sufficient to form a belief as to the truth of

   the allegations set forth in paragraph “85” of the complaint.

                                              THIRD CLAIM

          86.     In response to the allegations set forth in paragraph “86” of the complaint,

   Village Defendants repeat and reallege the responses set forth in paragraphs “1” through

   “85” of this answer as is fully set forth herein.

          87.     Deny the allegations set forth in paragraph “87” of the complaint.

          88.     Deny the allegations set forth in paragraph “88” of the complaint.

          89.     Deny the allegations set forth in paragraph “89” of the complaint.

                                             FOURTH CLAIM

          90.     In response to the allegations set forth in paragraph “90” of the complaint,

   Village Defendants repeat and reallege the responses set forth in paragraphs “1” through

   “89” of this answer as is fully set forth herein.

          91.     Deny the allegations set forth in paragraph “91” of the complaint.

          92.     Deny the allegations set forth in paragraph “92” of the complaint.

          93.     Deny the allegations set forth in paragraph “93” of the complaint.

          94.     Deny the allegations set forth in paragraph “94” of the complaint.


                                                       9
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page1011ofof1819PageID
                                                                            PageID#:#:255
                                                                                       607



          95.     The allegations set forth in paragraph “95” of the complaint contain legal

   conclusions to which no response is required. To the extent a response is required, Village

   Defendants deny the allegations set forth in paragraph “95” of the complaint.

                                               FIFTH CLAIM

          96.     In response to the allegations set forth in paragraph “96” of the complaint,

   Village Defendants repeat and reallege the responses set forth in paragraphs “1” through

   “95” of this answer as is fully set forth herein.

          97.     Deny the allegations set forth in paragraph “97” of the complaint.

          98.     Deny the allegations set forth in paragraph “98” of the complaint.

          99.     Deny the allegations set forth in paragraph “99” of the complaint.

          100.    Deny the allegations set forth in paragraph “100” of the complaint.

          101.    Deny the allegations set forth in paragraph “101” of the complaint.

          102.    Deny the allegations set forth in paragraph “102” of the complaint.

                                               SIXTH CLAIM

          103.    In response to the allegations set forth in paragraph “103” of the complaint,

   Village Defendants repeat and reallege the responses set forth in paragraphs “1” through

   “102” of this answer as is fully set forth herein.

          104.    Deny the allegations set forth in paragraph “104” of the complaint.

          105.    Deny the allegations set forth in paragraph “105” of the complaint.

          106.    Deny the allegations set forth in paragraph “106” of the complaint.

          107.    Deny knowledge or information sufficient to form a belief as to the truth of

   the allegations set forth in paragraph “107” of the complaint.


                                                   10
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page1112ofof1819PageID
                                                                            PageID#:#:256
                                                                                       608



          108.    Deny knowledge or information sufficient to form a belief as to the truth of

   the allegations set forth in paragraph “108” of the complaint.

          109.    Deny knowledge or information sufficient to form a belief as to the truth of

   the allegations set forth in paragraph “109” of the complaint.

                                            SEVENTH CLAIM

          110.    In response to the allegations set forth in paragraph “110” of the complaint,

   Village Defendants repeat and reallege the responses set forth in paragraphs “1” through

   “109” of this answer as is fully set forth herein.

          111.    Deny the allegations set forth in paragraph “111” of the complaint.

          112.    Deny knowledge or information sufficient to form a belief as to the truth of

   the allegations set forth in paragraph “112” of the complaint.

          113.    Deny knowledge or information sufficient to form a belief as to the truth of

   the allegations set forth in paragraph “113” of the complaint.

                                             EIGHTH CLAIM

          114.    In response to the allegations set forth in paragraph “114” of the complaint,

   Village Defendants repeat and reallege the responses set forth in paragraphs “1” through

   “113” of this answer as is fully set forth herein.

          115.    Deny the allegations set forth in paragraph “115” of the complaint.

          116.    Deny the allegations set forth in paragraph “116” of the complaint.

          117.    Deny knowledge or information sufficient to form a belief as to the truth of

   the allegations set forth in paragraph “117” of the complaint.




                                                   11
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page1213ofof1819PageID
                                                                            PageID#:#:257
                                                                                       609



                                                NINTH CLAIM

           118.   In response to the allegations set forth in paragraph “118” of the complaint,

   Village Defendants repeat and reallege the responses set forth in paragraphs “1” through

   “117” of this answer as is fully set forth herein.

           119.   Deny the allegations set forth in paragraph “119” of the complaint.

           120.   Deny knowledge or information sufficient to form a belief as to the truth of

   the allegations set forth in paragraph “120” of the complaint.

                         AS AND FOR A FIRST AFFIRMATIVE DEFENSE

           121.   The complaint fails to state a claim upon which relief can be granted.

                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE

           122.   The Village Defendants had good, reasonable and probable cause to perform

   any duties in relation to the arrest of the Plaintiff. The Village Defendants acted in good

   faith and without malice in relation to the arrest of the Plaintiff.

                        AS AND FOR A THIRD AFFIRMATIVE DEFENSE

           123.   The Plaintiff committed illegal acts in violation of state, local and common

   laws.

                       AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

           124.   The alleged acts of conduct of the Village Defendants, under the case of

   Monell v. New York State Department of Social Services, 436 U.S. 658 (1978), or pursuant

   to 42 U.S.C. § 1983, does not create vicarious liability pursuant to the doctrine of respondent

   superior and consequently the Village Defendants cannot be liable for any acts or conduct of

   any individual herein, as a matter of law.


                                                   12
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page1314ofof1819PageID
                                                                            PageID#:#:258
                                                                                       610



                       AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

          125.   This Court lacks personal jurisdiction over and against the Village Defendants.

                        AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

          126.   This Court lacks subject matter jurisdiction over the claims asserted in the

   Complaint.

                     AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

          127.   Village Defendants have not violated any rights, privileges, or immunities

   under the Constitution of the United States, the laws of the United States, the Constitution

   of the State of New York, or the laws of the State of New York, nor have Village

   Defendants violated any act of Congress providing for the protection of civil rights.

                     AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

          128.   Any injury alleged to have been sustained by plaintiff is the result of plaintiff’s

   own culpable or negligent conduct, or the conduct or negligent conduct of non-parties and

   was not the proximate result of any act of Village Defendants.

                       AS AND FOR A NINTH AFFIRMATIVE DEFENSE

          129.   The Village Defendants are entitled to absolute immunity.

                       AS AND FOR A TENTH AFFIRMATIVE DEFENSE

          130.   The Village Defendants are entitled to qualified immunity.

                   AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

          131.   The Plaintiff is prohibited from recovering punitive damages from the Village

   Defendants as a matter of law.




                                                 13
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page1415ofof1819PageID
                                                                            PageID#:#:259
                                                                                       611



                      AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

          132.     Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

   limitations.

                    AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

          133.     The claims asserted in Plaintiff’s complaint are barred by the doctrine of

   estoppel and laches.

                    AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

          134.     The claims asserted in Plaintiff’s complaint are barred by the doctrine of

   unclean hands.

                     AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

          135.     The Village Defendants deny any and all allegations of liability in the

   complaint, however, any injuries and/or damages allegedly sustained by the Plaintiffs, to the

   extent the Plaintiffs may be able to prove said injuries and/or damages, were caused by the

   acts and/or omissions or third parties over which the Village Defendants do not have

   control.

                  AS AND FOR A CROSS-CLAIM AGAINST COUNTY OF NASSAU

          136.     If the Plaintiff sustained any damages and/or injuries alleged in the complaint,

   such damages and/or injuries were caused by and resulted from acts and omissions of Co-

   Defendant, County of Nassau.

          137.     If the Plaintiff recovers a verdict against the Village Defendants for the

   damages and/or injuries alleged in the complaint, such liability would have been caused by

   and resulted from acts and omissions of Co-Defendant, County of Nassau.


                                                  14
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page1516ofof1819PageID
                                                                            PageID#:#:260
                                                                                       612



          138.    If any judgments are rendered in favor of the Plaintiff against the Village

   Defendants for the damages and/or injuries alleged in the complaint, such liability would

   have been caused by and resulted from the acts and omissions of Co-Defendant, County of

   Nassau.

          139.    By reason of the foregoing, if any judgments and/or verdicts are rendered in

   favor of the Plaintiffs against the Village Defendants, the Village Defendants shall be entitled

   to contribution and/or indemnification over and against Co-Defendant, County of Nassau,

   including but not limited to costs, expenses and attorneys fees.

          140.    By reason of the foregoing, if any judgments and/or verdicts are rendered in

   favor of the Plaintiff against the Village Defendants, the Co-Defendant, County of Nassau,

   shall be liable in whole or in part for said judgments and/or verdicts and for the costs,

   expenses and attorneys fees incurred by the Village Defendants.

                 AS AND FOR A CROSS-CLAIM AGAINST COUNTY OF NASSAU
                                POLICE DEPARTMENT

          141.    If the Plaintiff sustained any damages and/or injuries alleged in the Complaint,

   such damages and/or injuries were caused by and resulted from acts and omissions of Co-

   Defendant, County of Nassau Police Department.

          142.    If the Plaintiff recovers a verdict against the Village Defendants for the

   damages and/or injuries alleged in the complaint, such liability would have been caused by

   and resulted from acts and omissions of Co-Defendant, County of Nassau Police

   Department.

          143.    If any judgments are rendered in favor of the Plaintiff against the Village

   Defendants for the damages and/or injuries alleged in the complaint, such liability would

                                                 15
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page1617ofof1819PageID
                                                                            PageID#:#:261
                                                                                       613



   have been caused by and resulted from the acts and omissions of Co-Defendant, County of

   Nassau Police Department.

          144.   By reason of the foregoing, if any judgments and/or verdicts are rendered in

   favor of the Plaintiffs against the Village Defendants, the Village Defendants shall be entitled

   to contribution and/or indemnification over and against Co-Defendant, County of Nassau

   Police Department, including but not limited to costs, expenses and attorneys fees.

          145.   By reason of the foregoing, if any judgments and/or verdicts are rendered in

   favor of the Plaintiff against the Village Defendants, the Co-Defendant, County of Nassau

   Police Department, shall be liable in whole or in part for said judgments and/or verdicts and

   for the costs, expenses and attorneys fees incurred by the Village Defendants.




                                                 16
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page1718ofof1819PageID
                                                                            PageID#:#:262
                                                                                       614



   AS AND FOR A CROSS-CLAIM AGAINST DETECTIVE ROBERT DEMPSEY;
    DETECTIVE GARY ABBONDANDELO; DETECTIVE JOHN M. HOLLAND;
     DETECTIVE FRANK ALLAIRE; DETECTIVE M. HERTS; DETECTIVE M.
       ALGIN; LIEUTENANT FITZWILLIAM; DETECTIVE WOOLSEY; AMT
   BARALLO; SERGEANT RICHARDSON; POLICE OFFICER TRIESCH; POLICE
       OFFICER ERDMANN; SERGEANT LOWRY; DETECTIVE ANTHONY
    SORRENTINO; DETECTIVE GEORGE LUDWIG; DETECTIVE LAURETTE
        KEMP; DETECTIVE WILLIAM TWEEDY; DETECTIVE BENNER;
   DETECTIVE PETERSON; LIEUTENANT FRANK CAPARELLI; DETECTIVE
        ANTHONY KOSIER; DETECTIVE MARTIN ALGER; DETECTIVE
     SERGEANT DAN SEVERIN; AND JOHN AND JANE DOE 1 THROUGH 20
        (HEREINAFTER “INDIVIDUALLY NAMED CO-DEFENDANTS”)

          146.   If the Plaintiff sustained any damages and/or injuries alleged in the complaint,

   such damages and/or injuries were caused by and resulted from acts and omissions of the

   Individually Named Co-Defendants.

          147.   If the Plaintiff recovers a verdict against the Village Defendants for the

   damages and/or injuries alleged in the complaint, such liability would have been caused by

   and resulted from acts and omissions of Individually Named Co-Defendants.

          148.   If any judgments are rendered in favor of the Plaintiff against the Village

   Defendants for the damages and/or injuries alleged in the complaint, such liability would

   have been caused by and resulted from the acts and omissions of Individually Named Co-

   Defendants.

          149.   By reason of the foregoing, if any judgments and/or verdicts are rendered in

   favor of the Plaintiffs against the Village Defendants, the Village Defendants shall be entitled

   to contribution and/or indemnification over and against Individually Named Co-

   Defendants, including but not limited to costs, expenses and attorneys fees.




                                                 17
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-3
                                      94 Filed
                                           Filed08/06/18
                                                 05/09/19 Page
                                                           Page1819ofof1819PageID
                                                                            PageID#:#:263
                                                                                       615



            150.   By reason of the foregoing, if any judgments and/or verdicts are rendered in

   favor of the Plaintiff against the Village Defendants, the Individually Named Co-Defendants

   shall be liable in whole or in part for said judgments and/or verdicts and for the costs,

   expenses and attorneys fees incurred by the Village Defendants.

            WHEREFORE, the Defendants respectfully demand judgment dismissing the

   complaint, together with costs, disbursements, and reasonable attorney’s fees, and such other

   and further relief as this Court deem just, proper and equitable.



   Dated:          Uniondale, New York
                   August 6, 2018


                                                      HARRIS BEACH PLLC
                                                      Attorneys for the Village Defendants

                                                      s/Keith M. Corbett
                                                      Keith M. Corbett, Esq.
                                                      333 Earle Ovington Blvd., Suite 901
                                                      Uniondale, New York 11553
                                                      (516) 880-8484

   To: Harvis & Fett LLP
       Attorneys for Plaintiff
       305 Broadway, 14th Floor
       New York, New York 10007
       Attn: Gabriel P. Harvis, Esq.




                                                 18
